Citation Nr: 0315733
Decision Date: 05/07/03	Archive Date: 07/22/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-16 441	)	DATE MAY 07, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for osteomyelitis of the left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. H. Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 1945.

The current appeal arose from a March 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO denied entitlement to an evaluation in excess of 20 percent for osteomyelitis of the left leg.

The veteran provided oral testimony before a Hearing Officer at the RO in September 2000, s transcript of which has been associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals (Board) or by the United States Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regulations have recently been promulgated that give the Board the discretion to perform internal development in lieu of remanding the case to the agency of original jurisdiction.  See 38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished at the RO level because the required action takes place there or because current law requires it.  One such circumstances is where the agency of original jurisdiction has performed little or no development.

The CAVC has held that section 5103(a), as amended by the Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently amended, require VA to inform a claimant of which evidence VA will provide and which evidence claimant is to provide, and remanding where VA failed to so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the ROs failure to issue a development letter consistent with the notice requirements of the VCAA amounts to a substantial oversight indicative of minimal RO development and accordingly compels remand.

The Board observes that additional due process requirements may be applied as a result of the enactment of the VCAA and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107;  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Accordingly, this case is remanded to the RO for the following:

1.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The RO should furnish the appellant with a development letter consistent with the notice requirements of the VCAA, as clarified by Quartuccio, supra.

3.  The RO should then conduct any necessary development brought about by the appellants response and issue a supplemental statement of the case, if necessary.

Thereafter, the case should be returned to the Board for appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified by the RO.



	                  _________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).
